Merrick, J.
The respondent contends that the lien, if any was created in favor of the petitioners, was dissolved, because the certificate filed by them in the office of the town clerk is not a statement of a just and true account of the amount due to them with all credits given ; the amount of the bill of particulars being $286.11, while the amount claimed by them is $259.21, and no credits are given. But the jury have found, under proper instructions, that the petitioners did not in their certificate wilfully and knowingly claim more than was due to them, and therefore the objection of the respondent is insufficient to show that the petition cannot be maintained.
The other questions presented in the bill of exceptions are precisely similar to those which came before the court in the case of Rockwood v. Walcott, ante, 458, and are necessarily disposed of by the decision in that case. Exceptions overruled.